     Case 1:20-cv-01106-NONE-EPG Document 8 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THERESA BROOKE,                                       Case No. 1:20-cv-01106-NONE-EPG
12                        Plaintiff,                        ORDER DISCHARGING ORDER TO
                                                            SHOW CAUSE
13                   v.
                                                            (ECF No. 4)
14
      HATMAKER LAW CORPORATION, et al.,                     ORDER RE: NOTICE OF VOLUNTARY
15                                                          DISMISSAL OF DEFENDANT ANAND
                          Defendants.                       HOSPITALITY LLC WITH PREJUDICE
16
                                                            (ECF No. 7)
17
                                                            ORDER RESETTING SCHEDULING
18                                                          CONFERENCE
19

20          On November 30, 2020, the Court entered an order requiring Plaintiff Theresa Brooke

21   (“Plaintiff”) to show cause why this action should not be dismissed for failure to timely complete

22   service on Defendants Hatmaker Law Corporation, Javantilal M. Patel, and Anand Hospitality,

23   LLC (collectively, “Defendants”). (ECF No. 4.) Plaintiff was directed to either: (1) a proof of
     service showing that service on Defendants has been completed; or (2) a response to the Order to
24
     Show Cause otherwise demonstrating the Plaintiff has completed service on Defendant as
25
     required by Federal Rule of Civil Procedure 4 or has good cause for her failure to complete
26
     service. (Id.) The Court further vacated the Initial Scheduling Conference set for December 3,
27
     2020, in light of the Order to Show Cause. (Id.)
28
                                                        1
     Case 1:20-cv-01106-NONE-EPG Document 8 Filed 12/14/20 Page 2 of 2


 1          On December 10, 2020, Plaintiff filed proofs of service purporting to show that service on

 2   Defendants Hatmaker Law Corporation and Javantilal M. Patel had been completed. (ECF Nos. 5,

 3   6.) Plaintiff also filed a notice of voluntary dismissal with prejudice as to Defendant Anand

 4   Hospitality LLC only. (ECF No. 7.)

 5          In light of Plaintiff’s filings, the Court will discharge the Order to Show Cause and reset
     the Initial Scheduling Conference. However, this order does not preclude Defendants Hatmaker
 6
     Law Corporation and Javantilal M. Patel from later challenging the timeliness or adequacy of
 7
     service of process.
 8
            As to Plaintiff’s notice of voluntary dismissal of Defendant Anand Hospitality LLC, this
 9
     defendant has not filed either an answer or a motion for summary judgment. In light of the notice,
10
     the case against Defendant Anand Hospitality LLC has ended and Defendant Anand Hospitality
11
     LLC is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111
12
     F.3d 688, 692 (9th Cir. 1997).
13
            Accordingly, IT IS HEREBY ORDERED that:
14
            1. The Court’s Order to Show Cause entered on November 30, 2020 (ECF No. 4) is
15               DISCHARGED;
16          2. The Clerk of the Court is respectfully directed to designate on the docket that Anand
17               Hospitality LLC has been terminated from this action as of the date this order is
18               entered; and
19          3. The Initial Scheduling Conference is RESET for February 10, 2021 at 10:45 AM in
20               Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. Plaintiff shall

21               promptly serve Defendants Hatmaker Law Corporation and Javantilal M. Patel with

22               copies of (1) this order; and (2) the Order Setting Mandatory Scheduling Conference

23               (ECF No. 3) and file an appropriate proof of such service with the Court.

24
     IT IS SO ORDERED.
25

26      Dated:     December 11, 2020                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      2
